                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            DOCKET NO. 3:20-cv-19-FDW


 WILLIAM F. MACKEY,                            )
                                               )
        Plaintiff,                             )
                                               )
 vs.                                           )                      ORDER
                                               )
 WELLS FARGO BANK, N.A.,                       )
                                               )
        Defendant.                             )
                                               )


       THIS MATTER is before the Court on the parties’ Joint Motion to Reset Trial Date (Doc.

No. 27) and joint Motion for Leave to Amend Jointly-Proposed Pretrial Order (Doc. No. 28). For

the reasons stated in both motions, to which all parties consent, they are GRANTED.

       IT IS THEREFORE ORDERED that parties’ Joint Motion to Reset Trial Date (Doc. No.

27) and joint Motion for Leave to Amend Jointly-Proposed Pretrial Order (Doc. No. 28) are

GRANTED. Trial in this matter is hereby continued from March 1, 2021, to the Court’s mixed

trial term beginning July 12, 2021.

       IT IS SO ORDERED.

                                          Signed: February 17, 2021




         Case 3:20-cv-00019-FDW Document 29 Filed 02/17/21 Page 1 of 1
